t c summary opinion united_states tax_court debra kay forister petitioner v commissioner of internal revenue respondent docket no 8930-04s filed date debra kay forister pro_se robert v boeshaar for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year petitioner does not challenge the deficiency this case involves petitioner’s election to seek relief from joint_and_several_liability for federal_income_tax for the year under sec_6015 c or f respondent determined that petitioner is not entitled to relief under any of the aforementioned subsections of sec_6015 the sole issue for decision is whether petitioner is entitled to relief under sec_6015 c or f some of the facts were stipulated those facts with the annexed exhibits are so found and are made part hereof petitioner’s legal residence at the time the petition was filed was everett washington during the year at issue petitioner was married to kyle m lathrop mr lathrop petitioner and mr lathrop were married in they separated sometime in date and their divorce was finalized on date petitioner was employed by payless shoe source during part of the year at issue and mr lathrop received nonemployee compensation from flooring work he performed during that time as well as unemployment_compensation on a joint federal_income_tax return for petitioner and mr lathrop reported a tax due of dollar_figure the tax was not paid at the time the return was filed in addition the return did not include dollar_figure of income from unemployment_compensation received by mr lathrop and dollar_figure of nonemployee compensation he had earned on date a notice_of_deficiency was issued to petitioner and mr lathrop in which respondent determined a deficiency of dollar_figure in federal_income_tax for based on their failure to include these items of income on the return neither petitioner nor mr lathrop petitioned this court in response to the notice_of_deficiency accordingly the deficiency was assessed on date respondent applied a dollar_figure overpayment_of_tax from petitioner’s individual return for taxable_year to the unpaid tax_liability for the year at issue petitioner thereafter filed a form_8857 request for innocent spouse relief on date she alleges that mr lathrop prepared their tax_return that the omitted items of income were his income and that she signed the return without reviewing its contents on date respondent issued a final notice to petitioner determining that she was not entitled to relief from joint_and_several_liability under sec_6015 c or f for taxable_year because she was aware and knew that the tax_shown_on_the_return would not be paid at the time of filing she had actual knowledge of the omitted income giving rise to the 2the omitted income enabled petitioner and mr lathrop to qualify for an earned_income_credit of dollar_figure as a result of the inclusion of the unreported income the earned_income_credit was not allowable due to the limitation of sec_32 deficiency and by not reviewing the return she did not satisfy her duty_of inquiry petitioner argues in her petition that she is entitled to relief from joint_and_several_liability under sec_6015 because mr lathrop was responsible for the items of income that gave rise to the tax_liability and she is unable to pay the tax_liability pursuant to rule and 115_tc_118 respondent served mr lathrop with notice of this proceeding and his right to intervene he did not however file a notice of intervention and did not appear or participate in the trial of this case a taxpayer may petition this court for a review of the commissioner’s determination denying relief under sec_6015 sec_6015 respondent issued a notice_of_deficiency for the year at issue the petition however was filed timely in response to a final notice issued by respondent denying petitioner’s request for sec_6015 relief from her total income_tax_liability for the taxable_year because a deficiency was asserted for petitioner’s taxable_year the court has jurisdiction to review respondent’s denial of sec_6015 relief for both the underpayment_of_tax and the deficiency in tax which form the basis of petitioner’s tax_liability for the year at issue see 127_tc_7 114_tc_276 85_tc_527 generally married taxpayers may elect to file a federal_income_tax return jointly sec_6013 each spouse filing a joint_return is jointly and severally liable for the accuracy of the return and the entire tax due sec_6013 under certain circumstances however sec_6015 provides relief from joint liability sec_6015 applies to any liability for tax arising after date and to any liability for tax arising on or before date remaining unpaid as of such date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_740 in general terms there are three avenues of relief under sec_6015 sec_6015 provides relief with respect to certain erroneous items on the return sec_6015 provides for a separation of liability for separated taxpayers and sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under either subsection b or c a prerequisite for relief under sec_6015 or c is the existence of an understatement_of_tax or a tax_deficiency sec_6015 c 120_tc_62 under sec_6015 the court may grant a taxpayer full or apportioned relief from joint_and_several_liability for an understatement_of_tax on a joint_return if among other requirements the taxpayer establishes that she did not know and had no reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 except as otherwise provided in sec_6015 the requesting spouse bears the burden of proving that she satisfies each requirement of sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir in the instant case the court finds that petitioner knew or had reason to know of the understatement_of_tax at the time she signed the return the court is satisfied that petitioner was aware that mr lathrop received both unemployment_compensation and nonemployee compensation during the year at issue petitioner admitted in her testimony that she knew of these sources of income because she discussed them with her former 3the requirement that a proposed or assessed deficiency be present precludes petitioner from seeking relief under sec_6015 or c for the underpayment of income_tax reported on the joint_return 4neither respondent nor petitioner disputes that in this case the requirements of subpars a b and e of sec_6015 have been satisfied the dispute is solely as to whether petitioner meets the requirements of subpars c and d of sec_6015 spouse and she knew that he deposited the income received from these sources into their joint bank account moreover petitioner admitted in her form questionnaire for requesting spouse that she reviewed their monthly bank statements and paid household expenses out of the very account into which mr lathrop deposited all income he received during the year at issue petitioner’s testimony establishes actual knowledge on her part that mr lathrop received both unemployment_compensation and nonemployee compensation during the year at issue her basis for requesting relief was that as she had not reviewed the return she was unaware that mr lathrop had not included the entirety of these items of income on their return for the year at issue sec_6015 relief was not intended to provide relief to spouses who simply did not look at the amount of income reported on the return unless it is clearly established that the spouse was forced under duress to sign the return without reviewing it frederick v commissioner tcmemo_1981_602 the record does not support a finding that petitioner was forced to sign the return under duress a spouse requesting relief under sec_6015 has a duty_of inquiry butler v commissioner supra pincite a requesting spouse has reason to know of an understatement if a reasonably prudent person with knowledge of the facts possessed by the person claiming relief should have been alerted to the possibility of a substantial_understatement 93_tc_355 petitioner’s educational and business backgrounds were not made part of the record nonetheless the court is not convinced that her failure to inquire was reasonable she and her former spouse signed the return and mr lathrop’s unreported items of income were more than one-half of the taxable_income they received that year even a cursory review of the return would have revealed that mr lathrop completely omitted the nonemployee compensation he received causing a substantial portion of their taxable_income to be unreported for the reasons discussed above petitioner is not entitled to relief under sec_6015 sec_6015 affords proportionate relief to the requesting spouse through allocation of the tax items to the responsible_party generally this avenue of relief allows a spouse to elect to be treated as if a separate_return had been filed rowe v commissioner tcmemo_2001_325 to be eligible for relief under sec_6015 the requesting spouse must be no longer married to be legally_separated from or have lived at least months apart from the individual with whom the 5petitioner and mr lathrop reported dollar_figure of taxable_income for they should have reported dollar_figure of taxable_income dollar_figure of unemployment_compensation plus dollar_figure of nonemployee compensation less a dollar_figure self-employment_tax deduction tax_return was filed sec_6015 relief under sec_6015 is not available however to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to a deficiency sec_6015 as previously discussed petitioner is divorced from mr lathrop and the divorce was finalized before she requested relief from joint_and_several_liability however as noted above petitioner not only had reason to know of the understatement at the time the return was signed but she also had actual knowledge of the items giving rise to the deficiency because petitioner had actual knowledge of these items of income she is precluded from claiming relief under sec_6015 petitioner may be considered for relief under sec_6015 where there is an unpaid tax or deficiency for which she is not eligible for relief under sec_6015 or c sec_6015 sec_6015 provides that a taxpayer may be relieved from joint_and_several_liability if it is determined after considering all the facts and circumstances that it is inequitable to hold the taxpayer liable for the unpaid tax or deficiency this court reviews the commissioner’s denial of relief pursuant to sec_6015 under an abuse_of_discretion standard butler v commissioner t c pincite the court defers to respondent’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir petitioner bears the burden of proving that there was an abuse_of_discretion abelein v commissioner tcmemo_2004_274 the commissioner has prescribed guidelines that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency revproc_2000_15 sec_4 2000_1_cb_447 sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 respondent agrees that petitioner has satisfied those threshold conditions where as here the requesting spouse satisfies the threshold conditions revproc_2000_15 sec_4 2000_1_cb_447 lists factors to be considered in determining whether to grant equitable relief for underpayments of tax equitable relief under sec_6015 for an underpayment_of_tax on a 6rev proc 2003_2_cb_296 which supersedes revproc_2000_15 2000_1_cb_447 is effective for requests for relief filed on or after date or requests for relief pending on date for which no preliminary determination_letter has been issued as of that date petitioner’s request for relief was submitted on date and a preliminary determination_letter was issued on date accordingly the guidelines found in revproc_2000_15 supra are applicable in this case joint_return will ordinarily be granted by the commissioner if all three of the following criteria are met the requesting spouse is divorced is legally_separated or has been physically separated for year from the nonrequesting spouse at the time relief is requested the requesting spouse did not know or have reason to know that the income_tax_liability would not be paid at the time the joint_return was signed and the requesting spouse will absent relief suffer economic hardship although she was divorced from her husband at the time relief was requested petitioner was aware that the income_tax_liability for taxable_year would not be paid at the time she signed the return petitioner admitted at trial that even had she reviewed the return and discovered the underpayment she and her former spouse did not have the funds to pay the tax_liability additionally in her form petitioner indicated that there were no funds available to pay the tax at the time of filing because she and her former spouse were having financial problems at that time and had difficulty paying monthly living_expenses because petitioner knew that the income_tax_liability would not be paid at the time the return was signed there was no abuse_of_discretion in denying her relief from the underpayment pursuant to revproc_2000_15 sec_4 revproc_2000_15 sec_4 c b pincite provides factors to be evaluated for requests for relief under sec_6015 for requesting spouses who filed a joint_return and do not qualify for relief under revproc_2000_15 sec_4 revproc_2000_15 sec_4 a offers a partial list of positive factors to be considered including marital status economic hardship abuse no knowledge or reason to know that the reported liability would not be paid or of the items giving rise to the deficiency whether the nonrequesting spouse had a legal_obligation to pay the liability and whether the liability for which relief is sought is solely attributable to the nonrequesting spouse negative factors weighing against granting equitable relief are found in revproc_2000_15 sec_4 c b pincite and they include the unpaid liability or item giving rise to the deficiency is attributable to the requesting spouse the requesting spouse knew or had reason to know that the reported liability would be unpaid at the time of signing or knew or had reason to know of the item giving rise to the deficiency the requesting spouse benefited significantly from the unpaid liability or items giving rise to the deficiency the requesting spouse will not experience economic hardship if relief is not granted the requesting spouse has not made a good_faith attempt to comply with the tax laws in subsequent years and the requesting spouse has a legal_obligation to pay the deficiency the court considers these factors in determining whether respondent abused his discretion in denying equitable relief under sec_6015 for the underpayment or the deficiency although petitioner’s marital status and the fact that the liability for which relief is sought is attributable to mr lathrop’s items of income weigh in favor of granting relief the court is unconvinced that it would be inequitable to deny petitioner relief under sec_6015 for a taxpayer who seeks relief from an underpayment of income_tax due revproc_2000_15 sec_4 b questions whether the requesting spouse knew or had reason to know that the income_tax_liability would not be paid_by the nonrequesting spouse as previously noted petitioner admitted at trial and on her form that she and her former spouse were experiencing financial difficulties and knew that they were unable to pay the reported tax_liability at the time the return was signed petitioner’s knowledge that the reported liability would not be paid when the return was signed weighs heavily against granting her relief revproc_2000_15 sec_4 b 2000_1_cb_449 in the case of an income_tax_liability that arises from a deficiency a finding that the requesting spouse knew or had reason to know of the item giving rise to the deficiency is an extremely strong factor weighing against relief id thus petitioner must establish that she did not know and had no reason to know about mr lathrop’s unemployment_compensation or nonemployee compensation_for the year at issue as discussed earlier petitioner had actual knowledge of mr lathrop’s unemployment and nonemployee compensation petitioner’s actual knowledge is a strong factor weighing against relief which can be overcome only if the factors in favor of equitable relief are particularly compelling petitioner contends in her petition to this court that she would experience economic hardship if she were forced to pay the tax_liability for the year at issue a taxpayer might experience economic hardship if he or she were unable to pay basic reasonable living_expenses sec_301_6343-1 proced admin regs it is the taxpayer’s burden to show both that the expenses qualify and that they are reasonable monsour v commissioner tcmemo_2004_190 despite her assertion that paying the tax_liability would cause her to experience economic hardship petitioner provided no evidence at trial that she would be unable to pay basic living_expenses if she were held liable for the deficiency the court fails to see and petitioner has not established that she would suffer economic hardship if her request for relief from joint liability were denied this factor weighs against granting petitioner relief on the basis of the facts and circumstances in this case including the factors set forth in revproc_2000_15 supra the court concludes that there was no abuse_of_discretion by respondent in denying petitioner’s request for equitable relief under sec_6015 for the underpayment or the deficiency to the extent not addressed herein other considerations are without merit or unnecessary to reach the court therefore sustains respondent’s determination that petitioner is not entitled to relief from joint_and_several_liability pursuant to sec_6015 c or f reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
